UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-6213



In Re:   RODNEY EUGENE SMITH,

                                                      Petitioner.




                 On Petition for Writ of Mandamus.
                             (CR-01-7)


Submitted: March 23, 2006                   Decided: March 31, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Rodney Eugene Smith, Petitioner Pro Se.


Petition denied by unpublished per curiam opinion.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rodney Eugene Smith petitions for writ of mandamus and/or

prohibition seeking an order directing the district court to

declare his criminal case “void ab initio.”            Mandamus relief is

available only when the petitioner has a clear right to the relief

sought.   See In re First Fed. Sav. & Loan Assn., 860 F.2d 135, 138

(4th Cir. 1988).    Further, mandamus is a drastic remedy and should

be used only in extraordinary circumstances.           See Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d

818, 826 (4th Cir. 1987).     Mandamus may not be used as a substitute

for appeal.    See In re United Steelworkers, 595 F.2d 958, 960 (4th

Cir. 1979).

            The relief sought by Smith is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis,   we   deny   the   petition   for   writ   of   mandamus   and/or

prohibition.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                  - 2 -